UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                           No. 01-7184
WILLIAM DAVID BROUWER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
              (CR-96-362-CCB, CA-01-1854-CCB)

                      Submitted: May 2, 2002

                      Decided: May 20, 2002

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Remanded by unpublished per curiam opinion.


                           COUNSEL

William David Brouwer, Appellant Pro Se. Susan Leslie Strawn,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BROUWER
                                 OPINION

PER CURIAM:

   William D. Brouwer seeks to appeal the district court’s order deny-
ing relief on his motion filed under 28 U.S.C.A. § 2255 (West Supp.
2001). For the reasons set forth below, we vacate and remand for fur-
ther proceedings.*

   The district court, acting sua sponte, determined from the face of
Brouwer’s motion that his claims were barred by the one-year limita-
tions period set forth in § 2255 and dismissed the action without giv-
ing Brouwer notice or an opportunity to respond. Our recent decision
in Hill v. Braxton, 277 F.3d 701 (4th Cir. 2002), requires the district
court to provide such a warning "unless it is indisputably clear from
the materials presented to the district court that the petition is
untimely and cannot be salvaged by equitable tolling principles." Id.
at 707.

   Because it was not "indisputably clear from the materials presented
to the district court" that Brouwer could not salvage his motion, we
grant a certificate of appealability, vacate the district court’s order,
and remand to the district court to provide Brouwer with the notice
and opportunity to respond to which he is now entitled pursuant to
Hill. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                                REMANDED

   *We note the district court erroneously included drug possession and
distribution in its summary of Brouwer’s convictions. While Brouwer
raises this as an issue on appeal, it is apparent that this error did not influ-
ence the district court’s reasoning, and we do not remand on this basis.